Exhibit 10.2
Execution Copy
REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
April 8, 2010 by and among Seacoast Banking Corporation of Florida, a Florida
corporation (the “Company”), and the investors listed on the signature page(s)
hereto (the “Investors”).
RECITALS
     WHEREAS, this Agreement is made pursuant to the Investment Agreement (the
“Investment Agreement”), dated as of April 8, 2010, by and among the Company and
the Investors;
     WHEREAS, pursuant to the Investment Agreement, subject to the terms and
conditions set forth therein, (a) the Investors have agreed to purchase from the
Company, pursuant to a private placement by the Company, (i) shares of
$50 million aggregate liquidation preference of Mandatorily Convertible
Noncumulative Nonvoting Preferred Stock, Series B, of the Company, having the
terms set forth on Exhibit A-1 of the Investment Agreement (the “Series B
Preferred Stock”) and (ii) shares of $200 million aggregate liquidation
preference of Mandatorily Convertible Noncumulative Nonvoting Preferred Stock,
Series C, of the Company, having the terms set forth on Exhibit A-2 of the
Investment Agreement (the “Series C Preferred Stock and, together with the
Series B Preferred Stock, the “Convertible Preferred Stock”), each of which are
convertible into Shares of the Company’s common stock, par value $0.10 per share
(the “Common Stock”), as further described in the Investment Agreement, and
(b) the Company has agreed to issue and sell the Convertible Preferred Stock to
the Investors; and
     WHEREAS, as a condition to the consummation of the transactions
contemplated by the Investment Agreement, the Company has agreed to enter into
this Agreement in order to grant certain registration rights to the Investors,
as set forth below.
     NOW, THEREFORE, in consideration of the foregoing promises and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1. GENERAL
     1.1 Definitions. As used in this Agreement, the following terms shall have
the following respective meanings:
     “Acquisition” means the Acquisition as defined in the Investment Agreement.
     “Affiliate” of any Person means any other Person controlling, controlled by
or under common control with such particular person or entity. The term
“control” (including the terms “controlling,” “controlled” and “under common
control with”) as used with respect to any Person means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 



--------------------------------------------------------------------------------



 



     “Agreement” has the meaning set forth in the preamble.
     “Business Day” means a day, other than a Saturday or Sunday, on which banks
in New York City are open for the general transaction of business.
     “CapGen” has the meaning set forth in Section 2.2(a).
     “CapGen Registration Rights Agreement” has the meaning set forth in Section
2.2(a).
     “Closing” means the Closing as defined in the Investment Agreement.
     “Common Stock” has the meaning set forth in the recitals.
     “Company” has the meaning set forth in the preamble.
     “Convertible Preferred Stock” has the meaning set forth in the recitals.
     “Effective Date” means the date that the registration statement filed
pursuant to Section 2.1(a) is first declared effective by the Commission.
     “Effectiveness Deadline” means, with respect to the initial registration
statement required to be filed pursuant to Section 2.1(a), the earlier of
(i) the 60th calendar day following the Filing Deadline and (ii) the 5th
Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such registration statement will not be
“reviewed” or will not be subject to further review; provided, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.
     “Event” has the meaning set forth in Section 2.1(c).
     “Event Date” has the meaning set forth in Section 2.1(c).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
similar federal statute successor thereto, and the rules and regulations of the
Commission promulgated thereunder, as they each may, from time to time, be in
effect at the time.
     “Filing Deadline” means, with respect to the initial registration statement
required to be filed pursuant to Section 2.1(a), the earlier of (i) the 90th
calendar day following the closing of the Acquisition and (ii) 15 calendar days
after the Company files the Current Report on Form 8-K containing the audited
and pro forma financial statements required to be filed in connection with the
Acquisition, provided, however, that if the Filing Deadline falls on a Saturday,
Sunday or other day that the SEC is closed for business, the Filing Deadline
shall be extended to the next business day on which the Commission is open for
business. Notwithstanding the preceding sentence, if only Series B Preferred
Stock is sold pursuant to the Investment Agreement, then “Filing Deadline”
means, with respect to the initial registration statement required to be filed
pursuant to Section 2.1(a), the 45th calendar day after the Closing.

2



--------------------------------------------------------------------------------



 



     “FINRA” means the Financial Industry Regulatory Authority.
     “Form S-1” means a registration statement on Form S-1 under the Securities
Act as in effect on the date hereof or any successor or similar registration
form under the Securities Act subsequently adopted by the SEC which permits
inclusion or incorporation of substantial information by reference to other
documents filed by the Company with the SEC.
     “Form S-3” means a registration statement on Form S-3 under the Securities
Act as in effect on the date hereof or any successor or similar registration
form under the Securities Act subsequently adopted by the SEC which permits
inclusion or incorporation of substantial information by reference to other
documents filed by the Company with the SEC.
     “Holder” or “holder” means any Investor and any transferee thereof, which
holds of record and following notice to the Company and a proper transfer
thereof, of shares of Convertible Preferred Stock or Registrable Securities.
     “Holder Affiliates” has the meaning set forth in Section 2.8(a).
     “Investment Agreement” has the meaning set forth in the recitals.
     “Investors” has the meaning set forth in the preamble.
     “Liquidated Damages” has the meaning set forth in Section 2.1(c).
     “Mandatory Registration” has the meaning set forth in Section 2.1(a).
     “Misstatement” has the meaning set forth in Section 2.5.
     “New Stock” means Common Stock or securities convertible into or
exchangeable for Common Stock or which have voting rights or participation
features with Common Stock, offered in a public or nonpublic offering by the
Company.
     “Person” means any individual, corporation, partnership, sole
proprietorship, joint venture, limited liability company, business trust, joint
stock company, trust, association or unincorporated organization or any
government or any agency or political subdivision thereof.
     “Qualified Equity Offering” means a public or nonpublic offering of New
Stock solely for cash and not pursuant to a Special Registration; provided,
however, that none of the following offerings shall constitute a Qualified
Equity Offering: (a) any offering pursuant to any stock purchase plan, dividend
reinvestment plan, stock ownership plan, stock option or equity compensation or
incentive plan or other similar plan where stock is being issued or offered to a
trust, other entity or otherwise, to or for the benefit of any employees,
potential employees, officers or directors of the Company, or (b) any offering
made as consideration pursuant to an acquisition or business combination
(whether structured as a merger or otherwise), a partnership or joint venture or
strategic alliance or investment by the Company or similar non-capital raising
transaction (but not an offering to raise capital to fund such an acquisition).

3



--------------------------------------------------------------------------------



 



     “Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of effectiveness of such
registration statement.
     “Registrable Securities” means (a) the Shares; (b) any other shares of
Common Stock held by the Holders and purchased from the Company directly or
through an underwriter or placement agents; and (c) any Common Stock of the
Company issued as (or issuable upon the conversion or exercise of any warrant,
right, preferred stock or other security which is issued after the Closing) a
dividend, stock split or other distribution or in connection with a combination
of shares, recapitalization, merger, consolidation or other reorganization with
respect to, or in exchange for or in replacement of, the Common Stock held by
the Holders, provided, however, that Registrable Securities shall not include
any shares of Common Stock which have been sold to the public by a Holder either
pursuant to a registration statement or Rule 144, or which have been sold in a
private transaction in which the transferor’s rights under this Agreement are
not assigned.
     “Registrable Securities then outstanding” shall be the number of shares
determined by calculating the total number of shares of the Company’s Common
Stock that are Registrable Securities and either (a) are then issued and
outstanding or (b) are issuable pursuant to exercisable or convertible
securities.
     “Registration Expenses” shall mean all fees and expenses incurred by the
Company relating to any registration, qualification or compliance pursuant to
this Agreement (including any Mandatory Registration or Shelf Registration),
including, without limitation, all registration and filing fees, exchange
listing fees, transfer agent’s and registrar’s fees, cost of distributing
prospectuses in preliminary and final form as well as any supplements thereto,
printing expenses, fees and disbursements of counsel for the Company, blue sky
fees and expenses, Financial Industry Regulatory Authority fees, expenses of the
Company’s independent accountants, and fees and expenses of underwriters
(excluding discounts and commissions) and any other Persons retained by the
Company, but shall not include Selling Expenses and the compensation of regular
employees of the Company, which shall be paid in any event by the Company.
Notwithstanding the foregoing, Registration Expenses shall include the
reasonable, documented, fees and expenses of one counsel chosen by the holders
of a majority of the Registrable Securities covered by such registration for
such counsel rendering services customarily performed by counsel for selling
stockholders that are submitted to the Company in writing.
     “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
     “SEC” or “Commission” means the Securities and Exchange Commission or any
successor agency.
     “SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the SEC staff and (ii) the Securities Act.

4



--------------------------------------------------------------------------------



 



     “Securities Act” shall mean the Securities Act of 1933, as amended, or
similar federal statute successor thereto, and the rules and regulations of the
Commission promulgated thereunder, as they each may, from time to time, be in
effect.
     “Selling Expenses” shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities and fees and disbursements of counsel for any Holder (other than the
fees and disbursements of counsel included in Registration Expenses).
     “Series B Preferred Stock” has the meaning set forth in the recitals.
     “Series C Preferred Stock” has the meaning set forth in the recitals.
     “Shares” refers to the shares of Common Stock issuable upon conversion of
the Convertible Preferred Stock.
     “Shelf Registration” has the meaning set forth in Section 2.1(a).
     “Shelf Termination Date” has the meaning set forth in Section 2.1(a).
     “Special Registration” means the registration of (a) equity securities
and/or options or other rights in respect thereof solely registered on Form S-4
or Form S-8 (or any successor or similar registration form under the Securities
Act) or (b) shares of equity securities and/or options or other rights in
respect thereof to be offered to directors, management, employees, potential
employees, consultants, customers, lenders or vendors of the Company or its
direct or indirect subsidiaries or in connection with dividend reinvestment or
stock purchase plans.
     “Violation” has the meaning set forth in Section 2.8(a).
SECTION 2. REGISTRATION
     2.1 Shelf Registration.
          (a) On or prior to the Filing Deadline, the Company shall use its
reasonable best efforts to file with the SEC a registration statement on the
applicable SEC form with respect to the resale from time to time, whether
underwritten or otherwise, of the Registrable Securities by the Holders. The
Company shall use its reasonable best efforts to promptly respond to all SEC
comments, if any, related to such registration statement but in any event within
two weeks of the receipt thereof, and shall use its reasonable best efforts to
obtain all such qualifications and compliances as may be so requested and as
would permit or facilitate the sale and distribution of all of the Holders’
Registrable Securities, including causing such registration statement to be
declared effective by the SEC as soon as practicable after filing and no later
than the Effectiveness Deadline. The Company shall use its reasonable best
efforts to maintain the effectiveness of the registration effected pursuant to
this Section 2.1(a) at all times. The registration contemplated by this
Section 2.1(a) is referred to herein as the “Mandatory Registration.” The
Mandatory Registration shall be filed with the SEC in accordance with and
pursuant to Rule 415 promulgated under the Securities Act (or any successor rule
then in effect) (a “Shelf Registration”). The Company shall use its reasonable
best efforts to cause the

5



--------------------------------------------------------------------------------



 



registration statement or statements filed hereunder to remain effective until
such date (the “Shelf Termination Date”) that is the earlier of (i) the date on
which all Registrable Securities included in the registration statement shall
have been publicly sold or shall have otherwise ceased to be Registrable
Securities and (ii) the date that all Registrable Securities covered by such
Registration Statement may be sold without volume or manner of sale restrictions
under Rule 144, and without the requirement for the Company to be in compliance
with the current public information requirements under Rule 144(c)(1) (or
Rule 144(i)(2), if applicable), as determined by counsel to the Company. In the
event the Mandatory Registration must be effected on Form S-1 or any similar
long-form registration as the Company may elect or is required to use, such
registration shall nonetheless be filed as a Shelf Registration and the Company
shall use its reasonable best efforts to keep such registration current and
effective, including by filing periodic post-effective amendments to update the
financial statements contained in such registration statement in accordance with
Regulation S-X promulgated under the Securities Act until the Shelf Termination
Date. The Company shall not include in the Mandatory Registration any securities
which are not Registrable Securities without the prior written consent of the
holders of at least a majority of the Registrable Securities included in such
registration. The Company shall request effectiveness of a Registration
Statement as of 5:00 p.m. New York City time on a Business Day. The Company
shall promptly notify the Holders via facsimile or electronic mail of a “.pdf”
format data file of the effectiveness of a Registration Statement within one (1)
Business Day of the Effective Date. The Company shall, by 9:30 a.m. New York
City time on the first Business Day after the Effective Date, file a final
Prospectus with the Commission, as required by Rule 424(b).
          (b) Notwithstanding the registration obligations set forth in this
Section 2.1, in the event the SEC informs the Company that all of the
Registrable Securities then outstanding cannot, as a result of the application
of Rule 415 of the Securities Act, be registered for resale as a secondary
offering on a single registration statement, the Company agrees to promptly
(i) inform each of the Holders thereof and use its commercially reasonable
efforts to file amendments to the initial registration statement as required by
the SEC and/or (ii) withdraw the initial registration statement and file a new
registration statement, in either case covering the maximum number of
Registrable Securities permitted to be registered by the SEC, on Form S-3, Form
S-1 or such other form available to the Company to register for resale the
Registrable Securities as a secondary offering; provided, that prior to filing
such amendment or new registration statement, the Company shall be obligated to
use its commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, Compliance and Disclosure Interpretation
612.09. Notwithstanding any other provision of this Agreement, if any SEC
Guidance sets forth a limitation of the number of Registrable Securities or
other shares of Common Stock permitted to be registered on a particular
Registration Statement as a secondary offering (and notwithstanding that the
Company used diligent efforts to advocate with the SEC for the registration of
all or a greater number of Registrable Securities), the number of Registrable
Securities or other shares of Common Stock to be registered on such registration
statement will be reduced on a pro rata basis. In the event the Company amends
the initial registration statement or files a new registration statement, as the
case may be, under clauses (i) or (ii) above, the Company will use its
commercially reasonable efforts to file with the SEC, as promptly as allowed by
SEC or SEC Guidance provided to the Company or to registrants of securities in
general, one or more registration statements on Form S-3, Form S-1 or such other

6



--------------------------------------------------------------------------------



 



form available to the Company to register for resale those Registrable
Securities that were not registered for resale on the initial registration
statement, as amended, or the new registration statement.
          (c) If: (i) the initial registration statement required to be filed
pursuant to Section 2.1(a) is not filed with the SEC on or prior to the Filing
Deadline, or (ii) the initial registration statement required to be filed
pursuant to Section 2.1(a) is not declared effective by the SEC (or otherwise
does not become effective) for any reason on or prior to the Effectiveness
Deadline (any such failure being referred to as an “Event,” and, the date on
which such Event occurs, being referred to as an “Event Date” for purposes of
this Section 2.1(c)), then in addition to any other rights the Holders may have
hereunder or under applicable law, on each Event Date, the Company shall pay one
time to each Holder an amount in cash, as liquidated damages and not as a
penalty (“Liquidated Damages”), equal to 1% of the purchase price paid (in cash
or by conversion) for any Registrable Securities held by such Holder on the
Event Date. The parties agree that notwithstanding anything to the contrary
herein or in the Investment Agreement, no Liquidated Damages shall be payable if
as of the relevant Event Date, the Registrable Securities may be sold by
non-affiliates without volume or manner of sale restrictions under Rule 144 and
the Company is in compliance with the current public information requirements
under Rule 144(c)(1) (or Rule 144(i)(2), if applicable), as determined by
counsel to the Company. The Effectiveness Deadline for a Registration Statement
shall be extended without default or Liquidated Damages hereunder in the event
that the Company’s failure to obtain the effectiveness of the registration
statement on a timely basis results from the failure of an Investor to timely
provide the Company with information requested by the Company and necessary to
complete the registration statement in accordance with the requirements of the
Securities Act (in which case the Effectiveness Deadline would be extended with
respect to Registrable Securities held by such Investor).
          (d) In the event that Form S-3 is not available for the registration
of the resale of Registrable Securities hereunder, the Company shall
(i) register the resale of the maximum number of Registrable Securities as
contemplated by Section 2.1(b) on another appropriate form and (ii) undertake to
register the Registrable Securities on Form S-3 (by amendment or otherwise)
promptly after such form is available, provided that the Company shall maintain
the effectiveness of the registration statement then in effect until such time
as a registration statement on Form S-3 (or amendment) covering the Registrable
Securities has been declared effective by the Commission.
     2.2 Piggyback Registrations.
          (a) The Company shall notify each Holder who holds Registrable
Securities in writing at least ten (10) Business Days prior to the filing of any
registration statement under the Securities Act for purposes of a public
offering of securities of the Company (whether in connection with a public
offering of securities by the Company, a public offering of securities by
shareholders of the Company, or both, but excluding any registration relating to
an offering excluded from a Qualified Equity Offering or which is a Special
Registration, or a registration on any registration form that does not permit
secondary sales and in any event including a registration resulting from
obligations arising out of any other registration rights agreement to which the
Company is a party, including the Registration Rights Agreement, dated as of
October

7



--------------------------------------------------------------------------------



 



23, 2009 (the “CapGen Registration Rights Agreement”), by and between the
Company and CapGen Capital Group III LP ( “CapGen”) and shall afford each such
Holder an opportunity to include in such registration statement all or part of
the Registrable Securities held by such Holder. Each Holder desiring to include
in any such registration statement all or any part of the Registrable Securities
held by such Holder shall, within five (5) Business Days after receipt of the
above-described notice from the Company, so notify the Company in writing. Such
notice shall state such Holder’s desire to include all or a part of the
Registrable Securities held by such Holder. If a Holder decides not to include
all of its Registrable Securities in any registration statement thereafter filed
by the Company, such Holder shall nevertheless continue to have the right to
include any Registrable Securities in any subsequent registration statement or
registration statements as may be filed by the Company with respect to offerings
of its securities, all upon the terms and conditions set forth herein.
          (b) If the registration statement under which the Company gives notice
under this Section 2.2 is for an underwritten offering, the Company shall so
advise in such notice the Holders who hold Registrable Securities. In such
event, the right of any such Holder to be included in a registration pursuant to
this Section 2.2 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of the Registrable Securities such Holder desires
to include in such registration in the underwriting. All Holders proposing to
distribute their Registrable Securities through such underwriting shall enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Company.
          Notwithstanding any other provision of this Agreement, if the managing
underwriter determines in good faith that marketing factors require a limitation
of the number of shares to be underwritten in a registration statement pursuant
to this Section 2.2, the number of shares that may be included in such
underwriting shall be allocated (i) first, to the Company (if the company
prompted the filing of the registration statement prompting compliance with this
Section 2.2); (ii) second, to CapGen pursuant to the CapGen Registration Rights
Agreement (iii) third, to all Holders who are entitled to participate and who
have elected to participate in the offering pursuant to the terms of this
Agreement, on a pro rata basis based upon the total number of shares held by
each such participating Holder that are subject to piggyback registration rights
pursuant hereto; and (iv) fourth, to any other shareholder of the Company on a
pro rata basis.
          If any Holder disapproves of the terms of any such underwriting, such
Holder may elect to withdraw therefrom by written notice to the Company and the
managing underwriter, delivered at least 10 calendar days prior to the effective
date of the registration statement or in the case of a registration statement on
Form S-3 or similar short-form registration statement, by the close of business
on the first Business Day after the public notice of an offering or if the
offering is publicly announced at the beginning of a Business Day, 4:00 P.M. New
York City Time on such day.
          (c) The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 2.2 prior to the effectiveness
of such registration whether or not any Holder has elected to include securities
in such registration. The Registration Expenses of such withdrawn registration
shall be borne by the Company in accordance with Section 2.3.

8



--------------------------------------------------------------------------------



 



          (d) The Company shall not grant to any other Person the right to
request the Company to register any shares of Common Stock in a piggyback
registration unless such rights are consistent with the provisions hereof.
     2.3 Expenses of Registration. Except as specifically provided herein, all
Registration Expenses incurred in connection with any registration,
qualification or compliance hereunder shall be borne by the Company. The
obligation of the Company to bear Registration Expenses shall apply irrespective
of whether a registration, once properly demanded or requested becomes effective
or is withdrawn or suspended. All Selling Expenses incurred in connection with
any registrations hereunder, shall be borne by the Holders of the securities so
registered pro rata on the basis of the number of shares so registered.
     2.4 Obligations of the Company. In the case of a Mandatory Registration and
whenever required to effect the registration of any Registrable Securities, the
Company shall, as expeditiously as practicable:
          (a) In the case of a Mandatory Registration, prepare and file with the
SEC a registration statement, and all amendments and supplements thereto and
related prospectuses and issuer free writing prospectuses as may be necessary to
comply with applicable securities laws, with respect to such Registrable
Securities and use its reasonable best efforts to cause such registration
statement to become effective, provided that before filing a registration
statement or prospectus or any amendments or supplements thereto and issuer free
writing prospectuses, the Company shall furnish to the one counsel selected by
the Holders of a majority of the Registrable Securities covered by such
registration statement copies of all such documents proposed to be filed and
give such counsel a reasonable opportunity to review and comment on such
documents before they are filed and the opportunity to object to any information
pertaining to the Holders that is contained therein, and the Company shall make
any changes with respect to information regarding the Holders reasonably
requested by such counsel to such documents prior to filing.
          (b) Prepare and file with the SEC a registration statement, and all
amendments and supplements thereto and related prospectuses and issuer free
writing prospectuses as may be necessary to comply with applicable securities
laws, with respect to such Registrable Securities and use all reasonable best
efforts to cause such registration statement to become effective, provided that,
before filing a registration statement or prospectus or any amendments or
supplements thereto and issuer free writing prospectuses, the Company shall
furnish to the counsel selected by the Holders of a majority of Registrable
Securities covered by such registration statement copies of all such documents
proposed to be filed and give such counsel a reasonable opportunity to review
and comment on such documents before they are filed and the opportunity to
object to any information pertaining to the Holders that is contained therein,
and the Company shall make any changes reasonably requested by such counsel to
such documents prior to filing, notify in writing each Holder of the
effectiveness of each registration statement filed hereunder.
          (c) Furnish to the selling Holders such number of copies of a
prospectus, including a preliminary prospectus, and each amendment and
supplement thereto, in conformity with the requirements of the Securities Act,
and such other documents as they may reasonably request in order to facilitate
the disposition of Registrable Securities owned by them.

9



--------------------------------------------------------------------------------



 



          (d) Use its reasonable best efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
selling Holders; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such jurisdictions.
          (e) In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter of such offering. Each Holder participating
in such underwriting shall also enter into and perform its obligations under
such an agreement.
          (f) Promptly notify each Holder who holds Registrable Securities
covered by such registration statement at any time when a prospectus relating
thereto is required to be delivered under the Securities Act of the happening of
any event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances under
which they were made and the Company shall promptly prepare and file with the
SEC (and furnish to each such Holder a reasonable number of copies of) a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus shall not contain
an untrue statement of a material fact or omit to state any fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made.
          (g) Use its reasonable best efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and
(ii) a “comfort” letter dated as of such date, from the independent registered
public accountants of the Company, in form and substance as is customarily given
by independent registered public accountants to underwriters in an underwritten
public offering addressed to the underwriters.
          (h) Promptly notify each Holder who holds Registrable Securities
covered by such registration statement in the event of the issuance of any stop
order suspending the effectiveness of a registration statement, or any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any equity securities included in such registration statement
for sale in any jurisdiction, and use its reasonable best efforts promptly to
obtain the withdrawal of such order.
          (i) The Company shall cooperate with the Holders to facilitate the
timely preparation and delivery of Registrable Securities (whether through The
Depository Trust Company, book-entry or physical certificates), which
certificates shall be free, to the extent permitted under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holders may reasonably
request. Registrable Securities in certificated form and free from all
restrictive legends may be transmitted by the transfer agent to a Holder by
crediting the account of such Holder’s prime broker with DTC as directed by such
Holder.

10



--------------------------------------------------------------------------------



 



          (j) The Company shall otherwise use commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission under the
Securities Act and the Exchange Act, including Rule 172, notify the Holders
promptly if the Company no longer satisfies the conditions of Rule 172 and take
such other actions as may be reasonably necessary to facilitate the registration
of the Registrable Securities hereunder.
          (k) The Company shall use commercially reasonable efforts to list the
Registrable Securities covered by such registration statement with any
securities exchange on which the Common Stock of the Company is then listed.
     2.5 Suspension of Sales. Upon receipt of written notice from the Company
that a registration statement or prospectus contains an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made (a “Misstatement”), each Holder who
holds Registrable Securities shall forthwith discontinue disposition of
Registrable Securities until such Holder has received copies of the supplemented
or amended prospectus that corrects such Misstatement, or until such Holder is
advised in writing by the Company that the use of the prospectus may be resumed,
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice. The total number of days that any
such suspension may be in effect in any 180 day period shall not exceed 45 days,
except for periods where the registration statement is suspended due to
amendments required with respect to registration statements and amendments filed
in order to update a registration statement on Form S-1, in each case, solely as
a result of the filing of periodic reports and Forms 8-K under the Exchange Act.
     2.6 Termination of Registration Rights. A Holder’s registration rights
shall expire if all Registrable Securities held by such Holder (and its
Affiliates, partners, members and former members) may be sold without volume or
manner of sale restrictions under Rule 144, and without the requirement for the
Company to be in compliance with the current public information requirements
under Rule 144(c)(1) (or Rule 144(i)(2), if applicable), as determined by
counsel to the Company.
     2.7 Delay of Registration; Furnishing Information.
          (a) No Holder shall have any right to obtain or seek an injunction
restraining or otherwise delaying any such registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Section 2.
          (b) It shall be a condition precedent to the obligations of the
Company to take any action pursuant to Sections 2.1 or Section 2.2 that the
selling Holders shall furnish to the Company such information regarding
themselves, the Registrable Securities held by them and the intended method of
disposition of such securities as shall be required to effect the registration
of their Registrable Securities.
     2.8 Indemnification. In the event any Registrable Securities are included
in a registration statement under this Section 2:

11



--------------------------------------------------------------------------------



 



          (a) To the extent permitted by law, the Company will indemnify and
hold harmless each Holder, the officers, directors, agents, general partners,
managing members, managers, affiliates and employees of each Holder
(collectively, “Holder Affiliates”), and each Person, if any, who controls such
Holder and Holder Affiliates within the meaning of the Securities Act or the
Exchange Act, against any losses, claims, damages, or liabilities (joint or
several) to which they may become subject under the Securities Act, or the
Exchange Act or other federal or state law, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations
(collectively, a “Violation”): (i) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto, except to the extent that such untrue
statement or alleged untrue statement is based solely upon information provided
in writing by such Holder expressly for use therein, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, except to the extent
that such omission or alleged omission is based solely upon information provided
in writing by such Holder expressly for use therein or (iii) any violation or
alleged violation by the Company of the Securities Act, the Exchange Act, any
state securities law or any rule or regulation promulgated under the Securities
Act, the Exchange Act or any state securities law; and the Company will pay to
each such Holder or Holder Affiliate, or controlling person, as accrued, any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Section 2.8(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability, or action if such settlement is effected without the prior written
consent of the Company.
          (b) To the extent permitted by law and provided that such Holder is
not entitled to indemnification pursuant to Section 2.8(a) above with respect to
such matter, each selling Holder (severally and not jointly) will indemnify and
hold harmless the Company, each of its directors, each of its officers who has
signed the registration statement, and each Person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act, against
any losses, claims, damages, or liabilities to which any of the foregoing
persons may become subject under the Securities Act, the Exchange Act or other
federal or state law, insofar as such losses, claims, damages, or liabilities
(or actions in respect thereof) arise out of or are based upon any (i) untrue
statement or alleged untrue statement of a material fact regarding such Holder
and provided in writing by such Holder expressly for use in such registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments, supplements or free writing prospectuses thereto or
(ii) the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading, in each case to the extent (and only to the extent) that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in such registration statement, preliminary or final prospectus, amendment,
supplement or free writing prospectuses thereto, in reliance upon and in
conformity with written information furnished by such Holder expressly for use
in connection with such registration statement; and each such Holder will pay
the Company or controlling Person, as accrued, any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability, or action as a result of such Holder’s
untrue statement or omission; provided, however, that the indemnity agreement
contained in this Section 2.8(b) shall not apply to amounts paid in

12



--------------------------------------------------------------------------------



 



settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holders; provided, that,
(x) the indemnification obligations in this Section 2.8(b) shall be individual
and several not joint for each Holder and (y) in no event shall the aggregate of
all indemnification payments by any Holder under this Section 2.8(b) exceed the
net proceeds from the offering received by such Holder.
          (c) Promptly after receipt by an indemnified party under this
Section 2.8 of notice of the commencement of any claim or action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 2.8, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the reasonable fees and expenses of such counsel to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall not relieve such indemnifying party of any liability to
the indemnified party under this Section 2.8, except to the extent such failure
to give notice has a material adverse effect on the ability of the indemnifying
party to defend such action.
          (d) If the indemnification provided for in this Section 2.8 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations. The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission. Notwithstanding
the foregoing, the amount any Holder will be obligated to contribute pursuant to
this Section 2.8(d) will be limited to an amount equal to the per share offering
price (less any underwriting discount and commissions) multiplied by the number
of shares sold by such Holder pursuant to the registration statement which gives
rise to such obligation to contribute (less the aggregate amount of any damages
which such Holder has otherwise been required to pay in respect of such loss,
liability, claim, damage, or expense or any substantially similar loss,
liability, claim, damage, or expense arising from the sale of such Registrable
Securities). No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
hereunder from any person who was not guilty of such fraudulent
misrepresentation.

13



--------------------------------------------------------------------------------



 



          (e) Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control; provided that the indemnification provisions of the Holders in
any underwriting agreement may not conflict with the provisions of this
Section 2.8 without the consent of the Holders.
          (f) The obligations of the Company and the Holders under this
Section 2.8 shall survive the completion of any offering of shares of Common
Stock in a registration statement under this Section 2.8, and otherwise. The
indemnity and contribution agreements contained in this Section 2.8 are in
addition to any liability that an indemnifying party may have to an indemnified
party.
     2.9 Rule 144 Reporting. With a view to making available to the Holders the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities to the public without registration, the Company
agrees to use its reasonable best efforts to:
          (a) make and keep public information available, as those terms are
understood and defined in Rule 144 or any similar or analogous rule promulgated
under the Securities Act, at all times after the effective date of this
Agreement;
          (b) file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Exchange Act; and
          (c) so long as a Holder owns any Registrable Securities, furnish to
such Holder promptly upon request: a written statement by the Company as to its
compliance with the reporting requirements of Rule 144, and of the Exchange Act;
a copy of the most recent annual or quarterly report of the Company; and such
other reports and documents as a Holder may reasonably request in availing
itself of any rule or regulation of the SEC allowing it to sell any such
securities without registration.
SECTION 3. MISCELLANEOUS
     3.1 S-3 Eligibility; Registration, Priority and Other Rights of the U.S.
Department of the Treasury. The Investors acknowledge that, as of the date of
this Agreement, the Company is not eligible to utilize Form S-3 and that there
can be no assurance as to when, or even if, the Company will become eligible to
utilize Form S-3. Further, the Investors acknowledge that the U.S. Department of
the Treasury has certain registration rights as a result of the Company’s
participation in the TARP Capital Purchase Program. Accordingly, the Investors
acknowledge that the U.S. Department of the Treasury may have registration,
priority and other rights that could effect the Investors’ rights hereunder.
     3.2 Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties (including any
transferees of any shares of Registrable Securities). In addition, whether or
not any express assignment shall have been made, the provisions of this
Agreement which are for the benefit of the Holders as such shall be for the

14



--------------------------------------------------------------------------------



 



benefit of, and enforceable by, any subsequent Holder. Nothing in this
Agreement, express or implied, is intended to, as shall confer upon any Person
other than the parties hereto or their respective successors and assigns
(including any transferees of any shares of Registrable Securities) or any
subsequent Holder any rights, remedies, obligations, or liabilities under or by
reason of this Agreement, except as expressly provided in this Agreement.
     3.3 Governing Law. This Agreement shall be governed by and construed under
the laws of the State of New York without regard to its conflicts of laws rules.
     3.4 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     3.5 Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
     3.6 Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given upon personal delivery to the party to be notified or upon deposit with
the United States Post Office, by registered or certified mail, postage prepaid
and addressed to the party to be notified at the address indicated for such
party on the signature page hereof, or at such other address as such party may
designate, or by delivery with a reliable overnight delivery service by three
(3) days’ advance written notice to the other parties.
     3.7 Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company, and the Holders as long as the Holders hold
Registrable Securities. Any amendment or waiver effected in accordance with this
paragraph shall be binding upon each holder of any Registrable Securities then
outstanding and the Company.
     3.8 Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
     3.9 Aggregation of Stock. All shares of Registrable Securities held or
acquired by any Holders which are Affiliates shall be aggregated together for
the purpose of determining the availability of any rights under this Agreement.
     3.10 Entire Agreement. This Agreement and any other agreement entered into
between any Investor and the Company constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.
     3.11 No Piggyback on Registrations. Neither the Company nor any of its
security holders (other than holders of Registrable Securities, CapGen and the
U.S. Department of Treasury) may include securities of the Company in a
Mandatory Registration hereunder.

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused and this Agreement to be
executed by their respect undersigned officers thereunder duly authorizing as of
the date set forth in the first paragraph hereof.

            SEACOAST BANKING CORPORATION OF FLORIDA

      By:   /s/ Dennis S. Hudson, III         Name:   Dennis S. Hudson, III     
  Title:   Chairman & Chief Executive Officer        Address:

815 Colorado Avenue
Stuart, Florida 34994


[INVESTOR]

      By:           Name:           Title:           Address:     

 